     Case 1:19-cr-00177-NONE-SKO Document 108 Filed 06/11/21 Page 1 of 4


1
2
3
4
5                                IN THE UNITED STATES DISTRICT COURT
6                           FOR THE EASTERN DISTRICT OF CALIFORNIA
7
      UNITED STATES OF AMERICA,                   ) Case No. 1:19-cr-00177-DAD-SKO
8                                                 )
                    Plaintiff,                    ) ORDER
9                                                 )
      vs.                                         )
10                                                )
      JOEL JUAREZ                                 )
11                                                )
                    Defendant.                    )
12                                                )
                                                  )
13
14           The Defendant Juarez has moved, through counsel and pursuant to 18 U.S.C. § 4241, that
15    the court order that a psychiatric or psychological examination be conducted and that a report be
16
      filed pursuant to the provisions of 18 U.S.C. §§ 4247 (b) and (c) to assist the court in
17
      determining whether defendant Juarez lacks the present ability to consult with counsel in a
18
      meaningful way and whether he is unable to properly assist in his defense. Defendant Juarez has
19
20    also moved to have all pretrial deadlines reset after it is determined whether he is competent to

21    proceed.
22           On June 11, 2021, the court held a hearing on that motion and heard the views of counsel
23
      for defendant Juarez, counsel for the government and from defendant Juarez himself. Where the
24
      Court is presented with representations which form reasonable cause to believe the defendant
25
      lacks the mental fitness to proceed, whether by motion, by facts coming before it, or through its
26
27    own observations, the Court is mandated to order a psychiatric or psychological exam. See

28    generally Chavez v. United States, 656 F.2d 512, 516-18 (9th Cir.1981). Based upon the defense

        Motion for Competency
     Case 1:19-cr-00177-NONE-SKO Document 108 Filed 06/11/21 Page 2 of 4


1     motion as expounded upon at the hearing, the views of counsel for the government, and
2     defendant’s conduct at the hearing, the court concludes that it has reasonable cause to believe
3
      that defendant Juarez lacks the mental fitness to proceed and assist properly in his defense.
4
      Specifically, there is a reasonable basis to believe that the defendant is presently suffering from a
5
      mental disease or defect rendering him mentally incompetent to the extent that he is unable to
6
7     understand the nature and consequences of the proceedings against him or to assist properly in

8     his defense. Accordingly, the court will grant defendant’s motion for a determination of his
9     competency (Doc. No. 101).
10
              Accordingly, pursuant to 18 U.S.C. §4241(b):
11
              1. All pretrial deadlines as to defendant Juarez are stayed and his trial continued until he
12
      is found to be competent;
13
14            2. A psychiatric or psychological examination of defendant Juarez be conducted and that

15    a psychiatric or psychological report be filed with the court pursuant to the provisions of 18

16    U.S.C. §4247(b) and (c);
17
              3. Defendant Juarez is committed to the custody of the Attorney General committed to
18
      the custody of the U.S. Bureau of Prisons for the period of examination for placement in a
19
      suitable facility, and the U.S. Marshal's Service is directed to transfer him to a suitable facility
20
21    for examination, with the court recommending a suitable facility within reasonable proximity to

22    this District;

23            4. Defendant Juarez shall submit to a psychiatric or psychological examination by an
24    examiner chosen by the Bureau of Prisons who is designated as an examiner under the provisions
25
      of 18 U.S.C. § 4247(b);
26
              5. The psychiatric or psychological report ordered shall be prepared by the Bureau of
27
28

        Motion for Competency
     Case 1:19-cr-00177-NONE-SKO Document 108 Filed 06/11/21 Page 3 of 4


1     Prisons and shall be filed with the Court with copies provided to counsel for the Defendant and
2     to the attorney for the Government, and shall include: (a) the person’s history and present
3
      symptoms; (b) a description of the psychiatric, psychological and medical tests employed and
4
      their results; (c) the examiner’s findings; and (d) the examiner’s opinions as to diagnosis,
5
      prognosis, and (e) whether the person is suffering from a mental disease or defect rendering him
6
7     mentally incompetent to the extent that he is unable to understand the nature and consequences

8     of the proceedings against him or to assist properly in his defense.
9            6. Defendant Juarez, through his lawyer Ryan Roth, shall forward copies of any and all
10
      available hospital, medical, psychological and psychiatric reports to the examiner. The
11
      government, through the U.S. Attorney and the U.S. Pretrial and Probation Offices, are
12
      authorized to submit to the Bureau of Prisons copies of available pretrial services and
13
14    presentence reports, along with applicable case-related discovery materials and reports of any

15    previous psychiatric and psychological reports;

16           7. A copy of this order shall be provided to the U.S. Marshal’s Office which shall make
17
      arrangements as necessary for the examination of the Defendant;
18
             8. A copy of this Order shall be provided to the U.S. Bureau of Prisons;
19
             9. Upon the completion of the examination, the U.S. Bureau of Prisons shall
20
21    notify the Court, in writing, of the completion of the examination;

22           10. In accordance with Federal Rule of Criminal Procedure 12.2(c)(4), “[n]o statement

23    made by the defendant in the course of any examination conducted under this rule
24    (whether conducted with or without the defendant’s consent), no testimony by the expert
25
      based on the statement, and no other fruits of the statement may be admitted into
26
      evidence against the defendant in any criminal proceeding except on an issue regarding
27
      mental condition on which the defendant: (A) has introduced evidence of incompetency
28

        Motion for Competency
     Case 1:19-cr-00177-NONE-SKO Document 108 Filed 06/11/21 Page 4 of 4


1     or evidence requiring notice under Rule 12.2(a) or (b)(1), or (B) has introduced expert
2     evidence in a capital sentencing proceeding requiring notice under Rule 12.2(b)(2);” and
3
             11. Time is excluded, as indicated on the record, pursuant to 18 U.S.C. §§ 3161(h)(1)(A)
4
      and 3161(h)(7)(B)(iv).
5
6     IT IS SO ORDERED.
7
         Dated:     June 11, 2021
8                                                       UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

        Motion for Competency
